Citation Nr: 1711453	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for osteoarthritis and bursitis of the right hip and thigh based on limitation of flexion, rated as 10 percent disabling prior to June 21, 2016 and 30 percent disabling thereafter. 

2.  Entitlement to an increased initial rating for osteoarthritis and bursitis of the right hip and thigh based on limitation of abduction, rated as 20 percent disabling from June 21, 2016. 

3.  Entitlement to an increased initial rating for osteoarthritis and bursitis of the right hip and thigh based on limitation of extension, rated as 10 percent disabling from June 21, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in March 2016.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the issue on appeal was characterized as entitlement to an initial rating in excess of 10 percent for right hip bursitis with a history of fracture.  Subsequent to the Board's remand, the Agency of Original Jurisdiction (AOJ) recharacterized the right hip disability and awarded increased and separate ratings in a September 2016 rating decision.  These new ratings are reflected on the title page of this decision. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay in this case, but finds a remand is necessary to conduct an additional VA examination in light of the Court of Appeals for Veterans Claims' (Court) recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's right hip was most recently examined by VA in June 2016, but unfortunately, the examination report does not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right hip osteoarthritis and bursitis.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all manifestations of the service-connected right hip disability.  The examination must include range of motion studies of the hip.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  
The right hip must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).
The examiner should further address whether there is ankylosis of the right hip, and if so, whether it is favorable, intermediate, or unfavorable. 

The examiner should also determine whether the Veteran manifests the following hip abnormalities: flail joint; impairment of the femur with fracture of the surgical neck or nonunion with or without loose motion; or, malunion with an accompanying knee or hip disability characterized as slight, moderate, or marked.  

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




